DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent 6462014 B1 (Johnson).
Johnson teaches a cleaning composition  comprises a quaternary ammonium compound such as polyoxyalkylene (15) cocomethylammonium chloride (col.1, line 65- col.2, line 5 and col.3, line 50-52), an alcohol ethoxylate nonionic surfactant (col.3, line 65 –col.4, line 15),  and a thickening agent such as amine oxides (col. 4, line 53-56), which meets the claimed composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
The teachings of Johnson are set forth above.
Regarding claims 1 and 6,  Johnson teaches the  anion for quaternary ammonium compound is preferably chloride and methyl sulfate (col. 2, line 32), and the quaternary compound includes polyoxyalkylene (15) cocomethylammonium chloride  and polyoxyalkylene(15) cocomonium methysulfate (col.3, line 50-60), further  exemplified as cocomethyl ethoxylated (15) ammonium methylsulfate (col. 5, line 25-30).
Johnson does not expressly discloses the PEG-15 cocomonium chloride.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to replace the methylsulfate anion of cocomethyl ethoxylated (15) ammonium methylsulfate  of Johnson with chloride anion, or replace  cocomethyl ethoxylated (15) ammonium methylsulfate  with cocomethyl In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claims 2 and 7,  Johnson teaches the composition comprises 4 to 8% of  quaternary ammonium compound (col. 4, line 18-22), which meets the claimed amount.
Regarding claim 3,  Johnson teaches the  alcohol ethoxylate nonionic surfactant is present in an amount of from 0.1 to 12%, preferably 2 to 4% (col. 4, line 15-17), which encompasses the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include alcohol nonionic surfactant at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
As for the amount of the amine oxide thickener, a person of ordinary skill in the art would have been motivated to adjust the amount of amine oxide in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

Johnson teaches the formulation is clear and stable (col.4, line 24-25).
Johnson does not expressly discloses the instantly claimed mixing  order.  However it would have been obvious for a person of ordinary skill in the art at the time of invention to mix the  builder, buffer, chelating agent, quaternary ammonium compound, amine oxide, alcohol ethoxylate and water  as instantly claimed because it has been held that selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768